
	

114 HR 3228 IH: To require that until a comprehensive study is completed, the volume of cellulosic biofuel mandated under the renewable fuel program be limited to what is commercially available, and for other purposes.
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3228
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require that until a comprehensive study is completed, the volume of cellulosic biofuel mandated
			 under the renewable fuel program be limited to what is commercially
			 available, and for other purposes.
	
	
		1.Mandate for cellulosic biofuel limited to commercial availability until completion of comprehensive
			 study
 (a)LimitationUntil the Administrator of the Environmental Protection Agency submits to Congress a report on the study described in subsection (b), and notwithstanding section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)), the Administrator of the Environmental Protection Agency may not require, for any calendar year, that transportation fuel sold or introduced into commerce in the United States contain more than a total volume of cellulosic biofuel than the total volume of cellulosic biofuel that was commercially available for the most recent calendar year for which such total volume is known.
 (b)Parameters of the studyThe Administrator of the Environmental Protection Agency shall enter into an arrangement with the National Academies for a comprehensive study on—
 (1)the production capacity for cellulosic biofuel at the time of the study in gallons per year; (2)the resources needed to ensure that transportation fuel sold or introduced into commerce in the United States contains at least 16 billion gallons of cellulosic biofuel in calendar year 2022, in accordance with section 211(o) of the Clean Air Act, including—
 (A)the number of cellulosic ethanol facilities to be constructed; (B)the acres of land to be used; and
 (C)the total capital investment needed; (3)the energy produced by the combustion of 16 billion gallons of cellulosic biofuel in comparison to the energy required to produce such amount of cellulosic biofuel;
 (4)the environmental impacts of producing cellulosic biofuel, including the net effect on global life-cycle greenhouse gas emissions;
 (5)the processes being developed to produce cellulosic biofuel, including the technology needed to make cellulosic biofuel commercially viable; and
 (6)the economics of a cellulosic ethanol facility, including— (A)the cost of feedstock acquisition;
 (B)the typical facility size; (C)the relative economics of a corn ethanol facility compared to a cellulosic biofuel facility; and
 (D)the price per gallon of transportation fuel that contains cellulosic biofuel required for such fuel to be profitable.
 (c)Exclusions for purposes of studyFor purposes of the study described in subsection (b), the term cellulosic biofuel does not include any compressed natural gas, liquefied natural gas, or electricity used to power electric vehicles that is produced from biogas from—
 (1)a landfill; (2)a municipal wastewater treatment facility digester;
 (3)a separated municipal solid waste digester; or (4)an agricultural digester.
 2.Prohibitions on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act, and this Act shall be carried out using amounts otherwise made available for science and technology, including research and development activities, at the Environmental Protection Agency.
		
